Case 1:18-cv-05680-LDH-SJB Document 48-1 Filed 10/15/19 Page 1 of 1 PageID #: 426



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK


 STEPHEN ELLIOTT
                                    Plaintiff,            DECLARATION IN SUPPORT OF
                      - against -                         NOTICE OF WITHDRAWAL

 MOIRA DONEGAN, and JANE DOES (1–30),
                               Defendants.                No. 1:18-cv-05680




            DECLARATION IN SUPPORT OF NOTICE OF WITHDRAWAL

       I, Joshua Matz, declare and state as follows:

       1. On October 22, 2018 I filed a Notice of Appearance (ECF 12) on behalf of Moira

           Donegan.

       2. As of today, October 15, 2019, I am no longer affiliated with Kaplan Hecker &

           Fink LLP. Therefore, and pursuant to Local Civil Rule 1.4, I respectfully request the

           Court withdraw my individual appearance as counsel for Defendant Moira Donegan.

       3. Defendant Moira Donegan shall continue to be represented by remaining counsel of

           record from Kaplan Hecker & Fink LLP. This withdrawal will not affect this action in

           any way, nor will this withdrawal prejudice Plaintiff.




 Dated: October 15, 2019                               Respectfully submitted,

                                                       /s/ Joshua Matz
                                                       Joshua Matz
